DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification

The disclosure is objected to because of the following informalities: the Abstract contains a typographical error of the word “modelling” within line 1.
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Wherein, the claims 3 and 11 list multiple elements without a conjunction (e.g. and, or).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-3, 5-10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenecker et al., US PGPUB No. 20170091411 A1, hereinafter Schoenecker, and further in view of Schwartz et al., US PGPUB No. 20200151594 A1, hereinafter Schwartz.

	Regarding claim 1, Schoenecker discloses a system for modelling of force vectors for a cast to correct an orthopedic deformity (Schoenecker; a system for modelling of implicit force vectors for a cast to correct an orthopedic deformity [¶ 0049-0050 and ¶ 0052-0053]; moreover, computing device of the system [¶ 0060-0062 and ¶ 0064]; wherein, modeling of force vectors is implicit, given modeling [¶ 0092-0093] in relation with guided/manipulated poses (i.e. forcibly guiding a corrective position of a subject within known flexibility ranges to one of ordinary skill in the art) [¶ 0056-0057, ¶ 0059, ¶ 0088-0091, and ¶ 0099-0100]), the system is programmed to execute machine readable instructions (Schoenecker; the systems, as addressed above, comprises a processor to execute machine readable instructions [¶ 0060-0062 and ¶ 0064-0065]) to:
receive an image of the deformity (Schoenecker; the programmed system, as addressed above, to receive/capture an image of the deformity [¶ 0054, ¶ 0056, and ¶ 0072-0073]); 
generate a three-dimensional model of the deformity based on the image of the deformity (Schoenecker; the programmed system, as addressed above, to generate a 3D model of the deformity based on the image of the deformity [¶ 0056-0057, ¶ 0059, ¶ 0088, and ¶ 0092-0093], as illustrated within Figs. 7A-B); 
determine boundary conditions of the deformity using an automated process (Schoenecker; the programmed system, as addressed above, to determine boundary conditions of the deformity [¶ 0073-0075 and ¶ 0100], as illustrated within Fig. 6A, using an automated process [¶ 0069]; additionally, marker locations (associated with boundaries) also correspond to conditions of the deformity [¶ 0056-0057 and ¶ 0059]), wherein the automated process uses a plurality of prior patient data including an original image of the deformity of the patient (Schoenecker; the automated process uses a plurality of prior patient data including an original image of the deformity of the patient [¶ 0054 and ¶ 0056-0058]; additionally, predictive algorithm [¶ 0049, ¶ 0057, ¶ 0069, and ¶ 0079]), intermediate image of the deformity of the patient and an image of the final corrected deformity of the patient (Schoenecker; intermediate image of the deformity of the patient and an image of the final corrected deformity of the patient [¶ 0054 and 0056-0058], as illustrated within Fig. 2);
determine a series of steps for correcting the deformity based on the automated process and the determined boundary conditions (Schoenecker; determine a series of steps (i.e. correction(s) 1 – 1+n) for correcting the deformity based on the automated process and the determined boundary conditions [¶ 0056-0058, ¶ 0059, and ¶ 0092-0094], as illustrated within Fig. 2); and
generate a force vector for a next series cast based on a series of simulations to minimize the deviation between the determined boundary condition and the predicted correction as determined using finite element analysis (Schoenecker; generate an implicit force vector for a next series cast based on a series of simulations to minimize/correct the deviation between the determined boundary condition [¶ 0092-0094 and ¶ 0096-0097] and the predicted correction (i.e. clubfoot correction predictive process (CCPP)) [¶ 0057, ¶ 0067, ¶ 0069-0070] as determined using finite element analysis [¶ 0056-0058, ¶ 0086, and ¶ 0092-0094]; moreover, bend points [¶ 0088-0091]; wherein, force vectors are implicit, given guided/manipulated poses (i.e. forcibly guiding a corrective position of a subject within known flexibility ranges to one of ordinary skill in the art) [¶ 0056-0057, ¶ 0059, ¶ 0088-0091, and ¶ 0099-0100]; and wherein, a cast/brace is designed based on the manipulated 3D model [¶ 0092-0094], as illustrated within Figs. 7A-8, associated with a predictive treatment model (i.e. CCPP) [¶ 0049 and ¶ 0079-0082]).
Schoenecker fails to disclose determine boundary conditions of the deformity using a machine learning model, wherein the machine learning model is trained on a plurality of prior patient data including an original image of the deformity of the patients, intermediate image of the deformity of the patients and an image of the final corrected deformity of the patient; and
determine a series of steps for correcting the deformity based on the machine learning model and the determined boundary conditions.
Schoenecker fails to disclose determine boundary conditions of the deformity using a machine learning model executable by the processor, wherein the machine learning model is trained using a corpus of prior images of orthopedic deformities of patients.
However, Schwartz teaches determine boundary conditions of the deformity using a machine learning model (Schwartz; determine pressure and measurements (i.e. boundary conditions of the deformity) using a machine learning model [¶ 0015-0017]; moreover, data-driven metric determines foot differentiation [¶ 0018-0019 and ¶ 0042-0043] associated with automated process (corresponding to machine learning) [¶ 0030, ¶ 0033, and ¶ 0040-0041]), wherein the machine learning model is trained on a plurality of prior patient data including an original image of the deformity of the patients, intermediate image of the deformity of the patients and an image of the final corrected deformity of the patient (Schwartz; the machine learning model is trained on a plurality/collection of prior/historical data including an original image of the deformity of the patients [¶ 0033 and ¶ 0038-0039]; wherein, image(s) corresponds to measurement data established by scanning device [¶ 0025 and ¶ 0031-0033] via a camera [¶ 0064 and ¶ 0075]; moreover, data store and historical data [¶ 0035-0036, ¶ 0057-0058, and ¶ 0060]); and
determine a series of steps for correcting the deformity based on the machine learning model and the determined boundary conditions (Schwartz; determine a series of steps for correcting the deformity [¶ 0067-0069 and ¶ 0071-0072] based on the machine learning model [¶ 0039-0041, ¶ 0062, and ¶ 0066] and the determined pressure and measurements (i.e. boundary conditions of the deformity) [¶ 0032-0034], as illustrated within Fig. 3; additionally, normalizing the historical data [¶ 0058-0061 and ¶ 0070]).
Schoenecker and Schwartz are considered to be analogous art because both pertain to generating and/or managing data in relation with providing modeling data to a user, wherein one or more computerized units are utilized in order to produce a manipulation effect of a computerized model.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Schoenecker, to incorporate determine boundary conditions of the deformity using a machine learning model, wherein the machine learning model is trained on a plurality of prior patient data including an original image of the deformity of the patients, intermediate image of the deformity of the patients and an image of the final corrected deformity of the patient; and determine a series of steps for correcting the deformity based on the machine learning model and the determined boundary conditions (as taught by Schwartz), in order to provide comfort and/or support that alleviate foot problems for an individual utilizing meaningful product prefabrications/designs (Schwartz; [¶ 0003-0005 and ¶ 0014]).

Regarding claim 2, Schoenecker in view of Schwartz further discloses the system of claim 1, wherein the system includes a camera (Schoenecker; the system, as addressed within the parent claim(s), includes a camera [¶ 0050, ¶ 0054-0055, and ¶ 0067]).

Regarding claim 3, Schoenecker in view of Schwartz further discloses the system of claim 2, wherein the camera is an array of cameras, an ultrasound, a three-dimensional scanner, an magnetic resonance imaging device, a CT scan (Schoenecker; the camera, as addressed within the parent claim(s) is (at least one) of an array of cameras or a 3D scanner [¶ 0050, ¶ 0055, and ¶ 0057]).

Regarding claim 5, Schoenecker in view of Schwartz further discloses the system of claim 1, wherein to generate a force vector for a next series cast (Schoenecker; to generate an implicit force vector for a next series cast, as addressed within the parent claim(s)) the system is programmed to:
determine a finite element analysis based on a point cloud of force vectors determined from prior simulations for a patient (Schoenecker; to generate an implicit force vector for a next series cast, as addressed above, the system is programmed to determine a finite element analysis based on a mesh (i.e. point cloud) of implicit force vectors determined from one or more prior simulations for a patient [¶ 0054 and 0056-0058], as illustrated within Fig. 2; moreover, a mesh (i.e. point cloud) of the deformity [¶ 0094-0095] associate manipulation of a model [¶ 0092-0093] with forming a cast [¶ 0094 and ¶ 0096-0097]); and 
using the finite element analysis (Schoenecker; using the finite element analysis [¶ 0054 and 0056-0058]).
Schwartz further teaches determine a finite element analysis machine learning model based on data points determined from prior simulations for a plurality of patients (Schwartz; determine a finite element analysis machine learning model [¶ 0039-0041, ¶ 0062, and ¶ 0066] based on data points from prior/historical simulations (i.e. training) for a plurality of patients [¶ 0031-0033, ¶ 0035, and ¶ 0038-0040]; moreover, determining (score values) from prior simulations [¶ 0058-0061 and ¶ 0070]); and 
use the finite element analysis machine learning model for finite element analysis (Schwartz; use the finite element analysis machine learning model for finite element analysis [¶ 0038-0040 and ¶ 0059-0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Schoenecker as modified by Schwartz, to incorporate determine a finite element analysis machine learning model based on data points determined from prior simulations for a plurality of patients; and use the finite element analysis machine learning model for finite element analysis (as taught by Schwartz), in order to provide comfort and/or support that alleviate foot problems for an individual utilizing meaningful product prefabrications/designs (Schwartz; [¶ 0003-0005 and ¶ 0014]).

Regarding claim 6, Schoenecker in view of Schwartz further discloses the system of claim 1, wherein to generate a force vector for a next series cast (Schoenecker; to generate an implicit force vector for next series cast, as addressed within the parent claim(s)) the system is programmed to:
correct the deformity in more than one direction in the cast simultaneously (Schoenecker; to generate an implicit force vector for next series cast, as addressed above, the system is programmed to correct the deformity in more than one direction  (i.e. cavus, adduction, varus, and/or equinus) in the cast simultaneously [¶ 0056-0058]; moreover, to correct the deformity in more than one direction in the cast simultaneously [¶ 0056, ¶ 0059, and ¶ 0090-0093], as illustrated within Figs. 13A-D).

Regarding claim 7, Schoenecker in view of Schwartz further discloses the system of claim 1, wherein to generate a force vector for a next series cast (Schoenecker; to generate an implicit force vector for a next series cast, as addressed within the parent claim(s)) the system is programmed to:
correct the deformity in three dimensions in each direction in the next series cast simultaneously for each plane of corrections (Schoenecker; to generate an implicit force vector for a next series cast cast, as addressed above, the system is programmed to correct the deformity in three dimensions in each direction simultaneously for each plane (i.e. cavus, adduction, varus, and/or equinus) of correction [¶ 0056-0058]; moreover, to correct the deformity in three dimensions in each direction simultaneously for each plane of correction [¶ 0056, ¶ 0059, and ¶ 0090-0093], as illustrated within Figs. 13A-D).

Regarding claim 8, the rejection of claim 8 is addressed within the rejection of claim 1, due to the similarities claim 8 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 8; however, the subject matter/limitations not addressed by claim 1 is/are addressed below.
Schoenecker discloses a method for modelling of force vectors for serial casts to correct orthopedic deformities (Schoenecker; a method [¶ 0060-0062 and ¶ 0064-0065] for modelling of implicit force vectors for serial casts to correct an orthopedic deformities [¶ 0049-0050 and ¶ 0052-0053]; wherein, modeling of force vectors is implicit, given modeling [¶ 0092-0093] in relation with guided/manipulated poses (i.e. forcibly guiding a corrective position of a subject within known flexibility ranges to one of ordinary skill in the art) [¶ 0056-0057, ¶ 0059, ¶ 0088-0091, and ¶ 0099-0100]).

Regarding claim 9, Schoenecker in view of Schwartz further discloses the method of claim 8, wherein the image of the deformity is acquired via a camera (Schoenecker; the image of the deformity, as addressed within the parent claim(s), is acquired via a camera [¶ 0050, ¶ 0054-0055, and ¶ 0067]).  

Regarding claim 10, the rejection of claim 10 is addressed within the rejection of claim 3, due to the similarities claim 10 and claim 3 share, therefore refer to the rejection of claim 3 regarding the rejection of claim 10.

Regarding claim 12, the rejection of claim 12 is addressed within the rejection of claim 5, due to the similarities claim 12 and claim 5 share, therefore refer to the rejection of claim 5 regarding the rejection of claim 12.

Regarding claim 13, the rejection of claim 13 is addressed within the rejection of claim 1, due to the similarities claim 13 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 13; however, the subject matter/limitations not addressed by claim 1 is/are addressed below.
Schoenecker discloses a non-transitory computer readable medium storing instructions executable by a processing device (Schoenecker; a non-transitory computer readable medium storing instructions executable by a processing device [¶ 0060-0062 and ¶ 0064-0065]), wherein execution of the instructions causes the processing device to implement a method for modelling of force vectors for serial casts to correct an orthopedic deformities (Schoenecker; execution of the instructions causes the processing device to implement a method [¶ 0060-0062 and ¶ 0064-0065] for modelling of implicit force vectors for serial casts to correct an orthopedic deformities [¶ 0049-0050 and ¶ 0052-0053]; wherein, modeling of force vectors is implicit, given modeling [¶ 0092-0093] in relation with guided/manipulated poses (i.e. forcibly guiding a corrective position of a subject within known flexibility ranges to one of ordinary skill in the art) [¶ 0056-0057, ¶ 0059, ¶ 0088-0091, and ¶ 0099-0100]).
(further refer to the rejection of claim 1)
  


Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenecker in view of Schwartz as applied to claim(s) 1 and 8 above, and further in view of Washizu et al., US PGPUB No. 20200214870 A1, hereinafter Washizu.

Regarding claim 4, Schoenecker in view of Schwartz further discloses the system of claim 1, wherein the prior patient data includes a plurality of scans to determine the original deformity, the stages of correction of the deformity and the final corrected deformity (Schoenecker; the prior patient data includes a plurality of scans to determine the original deformity, the stages of correction of the deformity and the final corrected deformity [¶ 0050, ¶ 0054, and 0056-0058], as illustrated within Fig. 2).
Schoenecker as modified by Schwartz fails to disclose a plurality of scans of prior discarded casts of patients to determine the original deformity.
However, Washizu teaches the prior patient data includes a plurality of scans of prior discarded casts of patients to determine the original deformity (Washizu; the prior patient data [¶ 0071-0073] includes a plurality of scans of prior discarded casts of patients to determine the original deformity [¶ 0074-0076], as illustrated within Fig. 3).
Schoenecker in view of Schwartz and Washizu are considered to be analogous art because they pertain to generating and/or managing data in relation with providing modeling data to a user, wherein one or more computerized units are utilized in order to produce a manipulation effect of a computerized model.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Schoenecker as modified by Schwartz, to incorporate the prior patient data includes a plurality of scans of prior discarded casts of patients to determine the original deformity (as taught by Washizu), in order to provide comfort and/or support that alleviate physical body issues for an individual utilizing product fabrications/designs (Washizu; [¶ 0002-0004 and ¶ 0016-0018]).

Regarding claim 11, the rejection of claim 11 is addressed within the rejection of claim 4, due to the similarities claim 11 and claim 4 share, therefore refer to the rejection of claim 4 regarding the rejection of claim 11.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616